Citation Nr: 0719150	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-43 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for pain and numbness 
of the right knee and great toe.

5.  Entitlement to service connection for pain and numbness 
of the left leg.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a right knee 
disability claimed a secondary to the service-connected 
fracture of the left fibula.

9.  Entitlement to service connection for a left knee 
disability claimed as secondary to the service-connected 
fracture of the left fibula.

10.  Entitlement to service connection for and low back 
disability claimed as secondary to the service-connected 
fracture of the left fibula.

11.  Whether new and material evidence, sufficient to reopen 
the claim of entitlement to service connection for right 
trigeminal nerve neuralgia, has been received.

12.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture of the left fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from April 2003 and June 2005 rating decisions of the RO.  

The RO previously denied service connection for neuralgia of 
the right trigeminal nerve in a November 1987 rating decision 
that became final.  See 38 C.F.R. § 20.1103 (2006).  In its 
present adjudication, the RO declined to reopen the claim, as 
sufficient new and material evidence to do so had not been 
received.  Indeed, a previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Regardless of RO action, however, the 
Board is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
the claim.  Id.

In July 2005, the veteran testified at a hearing before the 
hearing officer at the RO.

In October 2006, the veteran waived initial RO consideration 
of the new evidence submitted after the last RO review in 
January 2006.  38 C.F.R. § 20.1304 (c) (2006).  

The issue of entitlement to a compensable evaluation for 
service-connected residuals of a left fibula fracture is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A right shoulder disability is not shown to be related to 
the veteran's active duty service.

2.  A left shoulder disability is not shown to be related to 
the veteran's active duty service.

3.  Skin cancer is not shown to be related to the veteran's 
active duty service, and the veteran is not shown to be 
suffering from any skin ailment presumptively linked to Agent 
Orange exposure.

4.  The veteran is not shown to be suffering from disability 
manifested by chronic pain and numbness of the right knee and 
great toe.  

5.  Pain and numbness so the left leg is not shown to be 
related to the veteran's active duty service.

6.  Hearing loss is not shown to be related to the veteran's 
active duty service.

7.  Tinnitus is not shown to be related to the veteran's 
active duty service.

8.  A right knee disability is not shown to be related to the 
veteran's active duty service or to be the proximate result 
of a service-connected disability.

9.  A left knee disability is not shown to be related to the 
veteran's active duty service or to be the proximate result 
of a service-connected disability.

10.  A low back disability is not shown to be related to the 
veteran's active duty service or to be the proximate result 
of a service-connected disability.

11.  By November 1987 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
neuralgia of the right trigeminal nerve; the veteran was 
provided notice of that decision sent to his last known 
address, but he did not initiate a timely appeal.

12.  The evidence received since the November 1987 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim.



CONCLUSIONS OF LAW

1.  A right shoulder disability is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A left shoulder disability is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Skin cancer is not due to disease or injury that was 
incurred in active duty service, and it may not be so 
presumed as due to exposure to Agent Orange.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

4.  Pain and numbness of the right knee and great toe is not 
due to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

5.  Left leg pain and numbness is not shown to be related to 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

6.  Hearing loss is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

7.  Tinnitus is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

8.  A right knee disability was not incurred in or aggravated 
by active duty service nor is it the proximate result of the 
veteran's service-connected residuals of a left fibula 
fracture.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).

9.  A left knee disability was not incurred in or aggravated 
by active duty service nor is it the proximate result of the 
veteran's service-connected residuals of a left fibula 
fracture.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).

10.  A low back disability was not incurred in or aggravated 
by active duty service nor is it the proximate result of the 
veteran's service-connected residuals of a left fibula 
fracture.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).

11.  The November 1987 rating decision, which denied the 
veteran's claim of service connection for neuralgia of the 
right trigeminal nerve, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

12.  The evidence received since the November 1987 rating 
action is not new and material, and the claim of entitlement 
to service connection for neuralgia of the right trigeminal 
nerve is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Further, 
VA must advise the veteran of what constitutes new and 
material evidence to reopen a service connection claim. Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a November 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims 
and effectively informed him to submit any relevant evidence 
in his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  The veteran was also advised of the 
type of new and material evidence to submit in order to 
reopen the relevant claim decided herein.  See Kent, supra.

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims are denied, 
and no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are service personnel records and post-service VA and private 
medical records.  The record also contains copies of VA and 
fee-basis medical examination reports regarding some of the 
issues decided herein.  VCAA requires that VA offer medical 
examinations in certain circumstances.  Not every disability 
claimed herein was the subject of examination.  Where that is 
the case, the Board explains why a VA examination is not 
necessary in the body of the decision below.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e).  The foregoing diseases shall be service connected 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  As 
such, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation)

Right shoulder 

The service medical records are silent as to the right 
shoulder.  In September 1980, the veteran was examined in 
connection with fitness for a commercial driver's license.  
The physician's impression was that the veteran's general 
health was excellent.

A March 2000 X-ray study of the right shoulder revealed no 
significant abnormality.  

In July 2002, the veteran complained of right shoulder pain.  
The treating nurse practitioner noted that the veteran was 
involved in a motor vehicle accident two years prior.  
Tendonitis was suspected.  In September 2002, he again 
claimed right shoulder pain, and radiologic studies were 
ordered.

A September 2002 X-ray study of the right shoulder indicated 
very mild degenerative joint disease of the acromioclavicular 
(AC) joint.  An October 2002 computed tomography (CT) scan of 
the right shoulder showed two small calcific densities 
representing small chip/avulsion fracture from prior trauma 
or calcification involving the superior glenoid labrum.  
There were mild degenerative changes in the right AC joint.  

A March 2004 right shoulder X-ray study reflected mild 
degenerative changes of the AC joint, and an otherwise normal 
right shoulder.

It is clear that the veteran now suffers from what appears to 
be a very minor disability of the right shoulder, namely, 
mild degenerative changes of the right AC joint.  There is no 
indication, however, that this condition is related to 
service.  Indeed, the service medical records are devoid of 
any mention of the right shoulder, and the record contains no 
information regarding the right shoulder before 2000.  
Indeed, in 1980, the veteran's general health was assessed as 
excellent.  It stands to reason that a right shoulder 
disability would have been noted when obtaining a commercial 
driver's license.  In any event, because there is no apparent 
nexus between the current right shoulder condition and 
service, service connection for a right shoulder disability 
is denied.  38 C.F.R. § 3.303.  

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's right shoulder disability to service, a medical 
opinion regarding whether the veteran's right shoulder 
disability is directly related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left shoulder 

The service medical records are silent regarding the left 
shoulder.  In September 1980, the veteran was examined in 
connection with fitness for a commercial driver's license.  
The physician's impression was that the veteran's general 
health was excellent.  A left shoulder disability was not 
noted.

In August 1999, the veteran suffered a left shoulder fracture 
during a motor vehicle accident.  An October 1999 progress 
note indicated a healing fracture of the left clavicle.  A 
November 1999 X-ray study showed that there was a partially 
healing comminuted overriding displaced fracture of the left 
mid clavicle.  A CT scan of the left shoulder dated that 
month revealed an overriding comminuted fracture of the left 
mid clavicle with minimal callous formation present and a 
bony union that was not solid.  

A March 2000 CT scan revealed an old fracture deformity of 
the mid portion of the left clavicle with overriding of the 
bone fragment.

A June 2004 X-ray study of the left shoulder reflected an old 
deformity of the clavicle that was otherwise unremarkable.  

An August 2004 VA progress note indicated bilateral rotator 
cuff tears by history and some degenerative joint disease and 
impingement of the shoulders that did not require surgery.

A review of the evidence unequivocally demonstrates that the 
veteran's left shoulder disability emanates from an August 
1999 motor vehicle accident.  The veteran separated from 
service in 1973.  The 1999 left shoulder injury, therefore, 
occurred some 26 years after separation, and is unrelated to 
service.  If the veteran had a left shoulder disability in 
1980, it would have been revealed during the 1980 commercial 
driver's license examination.  In any event, because there is 
no nexus between the veteran's left shoulder disability and 
service, service connection for a left shoulder disability is 
denied.  38 C.F.R. § 3.303.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's left shoulder disability to service, a medical 
opinion regarding whether the veteran's left shoulder 
disability is directly related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Skin cancer

The veteran's DD Form 214 and service personnel records 
reflect service in Vietnam during the Vietnam era.  Thus, to 
the extent that he suffers from a condition listed in 
38 C.F.R. § 3.309(e), he is entitled to service connection on 
a presumptive basis.  

The veteran's service medical records do not document any 
skin disease to include skin cancer.  In recent years, the 
veteran has been diagnosed with actinic keratoses and a 
history of basal cell carcinoma and squamous cell carcinoma.  
These conditions are not included in the list of diseases for 
which presumptive service connection is available under 
38 C.F.R. § 3.309(e).  Thus, service connection on a 
presumptive basis for the veteran's clamed skin cancer is 
denied.  38 C.F.R. §§ 3.307, 3.309.

An August 2004 VA Agent Orange examination revealed a 
diagnosis of skin cancer, although the body of the 
examination report suggests that the cancer resolved.  The 
examiner did not opine that skin cancer was related to 
service.  Thus, service connection for the veteran's skin 
cancer is not warranted on a direct basis.  38 C.F.R. 
§ 3.303; see Combee, supra.  The service medical records do 
not include diagnoses of actinic keratoses or a history of 
basal cell carcinoma and squamous cell carcinoma.  The 
evidence of record contains no competent medical opinion 
linking these conditions to service.  Absent a nexus between 
a claimed disability and service, service connection cannot 
be granted.  38 C.F.R. § 3.303.  As such, service connection 
for skin cancer is denied.

The Board reminds the veteran that he is not shown to be 
competent to render medical opinions upon which the Board may 
rely.  Espiritu, supra.  Thus, the Board will disregard his 
opinions as to the etiology of his skin cancer.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Pain and numbness of the right knee and great toe

The service medical records do not reflect any complaints or 
diagnoses of pain and numbness of the right knee and/or great 
toe.  

In 2002, the veteran complained of achy knees and a finding 
of full range of motion.  The veteran contended that these 
symptoms began five weeks prior.

In March 2003, the veteran was afforded a fee-basis medical 
examination.  The veteran discussed his service and present 
orthopedic history.  In particular he discussed his lower 
extremities.  Objectively, his gait was normal, and the 
veteran did not require assistive aid in walking.  
Examination of the feet revealed no evidence of abnormal 
weight bearing.  An X-ray study of the right foot showed no 
abnormality.  The examiner made no findings consistent with 
pain and numbness of the right foot and great toe.  

Previous and subsequent post-service medical records make no 
reference to chronic pain and numbness of the right knee or 
great toe.  Absent a presently shown disability, service 
connection cannot be granted.  38 C.F.R. § 3.303; Gilpin, 
supra.  Because disability manifested by chronic pain and 
numbness of the right knee and great toe is not shown, 
service connection for pain and numbness of the right knee 
and great toe is denied.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Pain and numbness of the left leg

The service medical records are silent as to pain and 
numbness of the left leg.  No sign of pain and numbness of 
the left leg is apparent from the September 1980 medical 
examination conducted in connection with the veteran's 
application for a commercial driver's license.  Indeed, the 
physician's impression pursuant to examination was that the 
veteran's general health was excellent.

A March 1995 private medical notation indicates low back pain 
for a few days since playing tennis and pain running down the 
left leg.  

In August 1999, the veteran was injured in a motor vehicle 
accident.  

In November 1999, the veteran complained of shocks into the 
left leg and of pain in the left hip since the August 1999 
motor vehicle accident.  An X-ray study revealed no fracture 
or dislocation of the hips and no bone, joint, or soft tissue 
abnormality.

In October 2004, the veteran was afforded a VA Agent Orange 
examination.  On examination, the veteran reported 
paresthesias of the left thigh since the 1999 motor vehicle 
accident.

The evidence reflects no left lower extremity injury or 
disability in service.  Indeed, it appears that his current 
left lower extremity symptoms stem from an August 1999 motor 
vehicle accident.  As the veteran's left lower extremity 
complaints are shown to have originated well after service, 
service connection for the claimed left leg pain and numbness 
is denied.  38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Hearing loss 

On entry into service, the veteran's hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

In December 1970, the veteran's hearing was tested to assess 
suitability for diving.  Results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
5
0
0

5


On separation from service, the veteran denied hearing loss, 
and audiologic testing reflected:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
5

Whisper voice testing was 15/15 bilaterally.

The service medical records contain no complaints or findings 
of hearing loss.

In an October 2004 VA audiologic examination report the 
examiner cited the in-service audiologic testing results 
cited above and concluded that any current hearing loss was 
unrelated to service, as the service medical records 
indicated normal hearing before service, during service, and 
on separation from service.  The veteran's claimed hearing 
loss, according to the examiner, was "less likely than not" 
caused by in-service noise exposure.

The Board initially observes that the veteran is not shown to 
be competent to render medical opinions upon which the Board 
may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, any assertions on 
his part regarding the origins of his claimed hearing loss 
are not ones upon which the Board may rely.

The competent evidence of record indicates no nexus between 
the claimed hearing loss and service.  As such, service 
connection for hearing loss is denied.  38 C.F.R. §§ 3.303, 
3.385.

The Board is cognizant of the fact that the current level of 
the veteran's hearing has not been assessed.  However, 
regardless of whether he suffers from hearing loss within the 
meaning of VA law and regulations, service connection for his 
claimed hearing loss cannot be granted.  If he does not 
suffer from hearing loss within the meaning of VA law and 
regulations, than service connection would be denied in any 
event.  Id.; Gilpin, supra.  If he does suffer from hearing 
loss under VA law and regulations, service connection for 
hearing loss is not warranted because the competent evidence 
of record shown no link between it and service.  38 C.F.R. 
§ 3.303, 3.385.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Tinnitus

The service medical records are silent as to complaints of 
tinnitus.  The veteran asserts that he has tinnitus that is 
related to service.  The veteran, however, is not shown to be 
competent to render medical opinions upon which the Board may 
rely, and the Board must discount his allegations in this 
regard.  Espiritu, supra.

An October 2004 VA audiologic examination report contains an 
opinion of a VA audiologist indicating no nexus between the 
claimed tinnitus and service.  The examiner suggested that 
the tinnitus was unrelated to service because it was not 
shown therein and because audiologic testing yielded 
completely normal results.  Because the competent evidence 
reveals no nexus between the alleged tinnitus and service, 
service connection for tinnitus is denied.  38 C.F.R. 
§ 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Right knee 

The service medical records do not refer specifically to the 
right knee.  In November 1973, the veteran was afforded a VA 
medical examination, and no musculoskeletal disability was 
noted.

In September 1980, the veteran's general health was assessed 
as "excellent," and no disability of the right knee was 
noted.  

In 2002, the veteran complained of bilateral knee aches.  
Range of motion of the knees was within normal limits.  

On March 2003 fee-basis medical examination, the veteran's 
gait was found to be normal, and no abnormalities of the 
knees were noted by the examiner.

In an October 2004 VA orthopedic examination report, the 
examiner opined that there did not appear to be any residuals 
of the service-connected left distal fibula fracture and that 
no right knee disability was related thereto.  

The competent evidence reveals no nexus between a right knee 
disability and service.  Thus, service connection for a right 
knee disability is denied on a direct basis.  38 C.F.R. 
§ 3.303.  The competent medical evidence reflects no 
relationship between the claimed right knee disability and 
the service-connected left fibula fracture.  Thus, service 
connection is denied on a secondary basis as well.  
38 U.S.C.A. § 3.310.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 

Left knee 

The service medical records do not refer specifically to the 
left knee.  In November 1973, the veteran was afforded a VA 
medical examination, and no musculoskeletal disability was 
noted.

In September 1980, the veteran's general health was assessed 
as "excellent," and no disability of the left knee was 
noted.  

In 2002, the veteran complained of bilateral knee aches.  
Range of motion of the knees was within normal limits.  

On March 2003 fee-basis medical examination, the veteran's 
gait was found to be normal, and no abnormalities of the 
knees were noted by the examiner.

In an October 2004 VA orthopedic examination report, the 
examiner opined that there did not appear to be any residuals 
of the service-connected left distal fibula fracture and that 
no left knee disability was related thereto.  

The competent evidence reveals no nexus between a left knee 
disability and service.  Thus, service connection for a left 
knee disability is denied on a direct basis.  38 C.F.R. 
§ 3.303.  The competent medical evidence reflects no 
relationship between the claimed left knee disability and the 
service-connected left fibula fracture.  Thus, service 
connection is denied on a secondary basis as well.  
38 U.S.C.A. § 3.310.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Low back 

In February 1969, the veteran complained of back pain when 
bending and sitting.  There was a spasm in the rhomboids.  
Range of motion was within normal limits.  The service 
medical records show no further complaints relevant to the 
low back.

No disability of the low back was noted in the November 1973 
VA medical examination report.  In September 1980, the 
veteran's general health was "excellent," and he was 
considered fit for a commercial driver's license.  

In March 1995, the veteran reported low back pain that began 
a few days before after playing tennis.  Later that month, he 
complained of low back pain with muscle spasm.  

In November 1999, pursuant to his involvement in the August 
1999 motor vehicle accident, an X-ray study was conducted.  
There was no fracture of the lumbar vertebrae.  There was 
minimal dextroscoliosis of the lumbar vertebrae with mild 
degenerative changes and osteophyte formation.  There was 
transition of the first sacral vertebra and minimal narrowing 
of the disc space at the level of L5-S1.

In an October 2004 VA medical examination report, the 
examiner opined that a low back disability was unrelated to 
the service-connected residuals of a left fibula fracture.

Pursuant to the October 2004 VA medical opinion, it is clear 
that service connection for the claimed low back disability 
is not warranted on a secondary basis, as there is no 
relationship between any disability of the low back and the 
service-connected residuals of a left fibula fracture.  
38 C.F.R. § 3.310.

There is also no nexus shown between any current low back 
disability and any event is service.  The veteran's back 
complaints in 1969 do not appear to have given rise to a 
chronic disability, as the service medical records are silent 
as to the low back thereafter.  The record is devoid of 
comment regarding the low back until 1995, over two decades 
after the veteran's separation from service.  These 
complaints appear to have emanated from a tennis match.  In 
any event, the lack of chronic disability shown in service 
and the lapse in time between service and any complaints 
regarding the low back militate against the granting of 
service connection for a low back disability on a direct 
basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Indeed, there appears to be no nexus between the veteran's 
claimed low back disability and service.  As such, service 
connection for a low back disability on a direct basis is 
denied.  38 C.F.R. § 3.303.

New and Material Evidence 

In a November 1987 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
neuralgia of the right trigeminal nerve.  The veteran was 
provided notice of the decision and of his appellate rights.  
He did not file a notice of disagreement, timely or 
otherwise.  The November 1987 rating decision, therefore, 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (2006) (detailing the procedures and time limitations 
for appealing adverse RO determinations to the Board and 
mandating the finality of such decisions if appellate 
procedures are not followed in a timely manner).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the November 1987 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
veteran's claim of entitlement to service connection for 
neuralgia of the right trigeminal nerve should be reopened 
and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his current claim of entitlement to service connection 
for neuralgia of the right trigeminal nerve in July 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 1987 
rating decision consisted of the service medical records, 
which showed a June 1972 diagnosis of facial nerve neuralgia 
and a notation dated later that month of pain in the area of 
the right trigeminal nerve and an entirely normal ear, nose, 
and throat examination and a normal X-ray study of the 
sinuses as well as a November 1973 VA medical examination 
report reflecting no findings regarding the right trigeminal 
nerve.  

The only evidence pertinent to the right trigeminal nerve 
received subsequent to the November 1987 rating decision 
consists of a January 2001 private neurologic examination 
report indicating that the examination was normal and an 
October 2004 VA neurologic examination report indicating no 
current episodes of right trigeminal neuralgia and no 
evidence of continued treatment for right trigeminal 
neuralgia despite the veteran's protestations regarding 
intermittent attacks.  

The Board has reviewed the evidence since the November 1987 
rating decision and has determined that the all of the 
evidence received since then is new, as it was not of record 
when the November 1987 rating decision was issued.  However, 
the aforementioned evidence is not material within the 
meaning of applicable VA law and regulations because it is 
not probative of the issue at hand, which is whether the 
veteran has a current and credible diagnosis of right 
trigeminal neuralgia that is related to service.  In this 
regard, the Board notes that the evidence reflects no post-
service treatment for right trigeminal neuralgia and no 
evidence of current right trigeminal neuralgia.  A current 
disability is a prerequisite to the granting of service 
connection.  38 C.F.R. § 3.303; Gilpin, supra.  As such, and 
as was the case before the RO issued its final November 1987 
rating decision, there is no current diagnosis of right 
trigeminal neuralgia without which service connection for 
that disability cannot be granted.  Id.

Thus, the Board finds that the foregoing evidence does not 
present a reasonable possibility of substantiating the claim 
of service connection for right trigeminal neuralgia.  38 
C.F.R. § 3.156(a).  The new evidence does not contain 
sufficient evidence of a present disability, without which 
service connection cannot be granted.  38 C.F.R. § 3.303; 
Gilpin, supra.  The Board notes, as well, that the veteran's 
assertions regarding the presence of right trigeminal 
neuralgia that is due to service do not constitute probative 
evidence because the veteran is not shown to be competent to 
render medical diagnoses and opinions upon which the Board 
may rely.  See Espiritu, supra.  Accordingly, the veteran's 
claim of service connection for right trigeminal neuralgia is 
not reopened, and service connection for right trigeminal 
neuralgia remains denied.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for skin cancer is denied.

Service connection for pain and numbness of the right knee 
and great toe is denied.

Service connection for pain and numbness of the left leg is 
denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a low back disability is denied.  

No new and material evidence having been received, service 
connection for right trigeminal nerve neuralgia is not 
reopened and remains denied.


REMAND

The veteran's service-connected residuals of a left fibula 
fracture have not been comprehensively examined.  They were 
only referred to in passing in an October 2004 VA medical 
examination report.  The Board requires information as to the 
current state of the veteran's disability before determining 
entitlement to an increased rating.  Thus, the RO must 
schedule an orthopedic examination for an assessment of the 
present state of the veteran's disability.

As well, because the veteran has not been afforded notice 
regarding effective dates in accordance with the Court's 
holding in Dingess/Hartman, the veteran should be sent a 
corrective VCAA notice that includes that information.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran an amended VCAA 
notice that apprises him of effective 
dates in accordance with the Court's 
holding in Dingess/Hartman.  

2.  Schedule a VA orthopedic examination 
to determine the severity of the veteran's 
service-connected residuals of a left 
fibula fracture.  If range of motion is 
implicated due to the service-connected 
disability, range of motion measurements 
should be provided.  All symptoms should 
be described in detail; the examiner in 
this regard should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that left fibula pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
left fibula exhibits weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the left fibula disability 
on range of motion.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available to 
the examiner for review in conjunction 
with the examination.  In the examination 
report, the examiner should indicate that 
the claims file was reviewed.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


